Truly, J.,
delivered the opinion of the court.
Code 1892, § 1387, contemplates the approval of both the circuit court and of the board of supervisors of an allowance of the statutory reward for the arrest of a fleeing homicide. The dissimilarity in the procedure by which such an allowance is obtained and that by which, under Code 1892, § § 641, 926, the current allowances of the courts are made, is obvious. In the latter class, as was decided by this court in Choctaw County v. Hughes, 83 Miss., 195 (35 South. Rep., 424), the allowances, when made, are “certified to the board of supervisors.” In such case the allowance by the court is final, and the certification to the board is “not for revision or correction or allowance, but that .a warrant may issue to the county treasurer for payment.” Jones v. Lee County (Miss.), 12 South. Rep., 341. But under sec. 1387 there must be a separate approval by each of the two tribunals. The language of the statute makes this manifest. As this is decisive of the case, we deem it unnecessary to pass on the other questions presented.

Reversed and remanded.